FREDDIE MAC NO: SEE EXHIBIT A MASTER CLEARING ACCOUNTS AGREEMENT-CME Lender – Access to Clearing Accounts (REVISION DATE 8-14-2009) This MASTER CLEARING ACCOUNTS AGREEMENT (the “Agreement”) is entered into as of the 16th day of December, 2009, by and among PNC BANK, NATIONAL ASSOCIATION, a national banking association having and address at One PNC Plaza, 19th Floor, P1-POPP-19-2, Pittsburgh, PA15222 (“Clearing Bank”), those parties identified on Exhibit A attached hereto, each having an address at c/o NTS Development Company, 10172 Linn Station Road, Louisville, Kentucky 40223 (each sometimes referred to individually as a “Borrower” and all sometimes referred to collectively as “Borrowers”), and HOLLIDAY FENOGLIO FOWLER, L.P., a Texas limited partnership, having an address at 9 Greenway Plaza, Suite 700, Houston, Texas 77046 (together with its successors and assigns, “Lender”). RECITALS WHEREAS, Lender has agreed to make, or has made to each of the Borrowers a loan (each a “Loan” and collectively, the “Loans”) in the original principal amounts set forth on Exhibit A attached hereto. WHEREAS, Each Loan is to be evidenced by the Multifamily Note (each a “Note” and collectively, the “Notes”) and secured by a Multifamily Mortgage or Deed of Trust, Assignments of Rents and Security Agreement of even date herewith (each a “Security Instrument”, and collectively, the “Security Instruments”). WHEREAS, each Security Instrument grants to Lender, among other things, a first lien on the Mortgaged Property described thereinand an assignment of all Rents arising with respect to such Mortgaged Property.References herein to the “Property” mean each such Mortgaged Property separately and all such Mortgaged Properties together. WHEREAS, Lender and Borrowers are parties to that certain Master Cross-Collateralization Agreement dated as of the date of this Agreement (the “Master Cross-Collateralization Agreement”), wherein Borrowers agree that the Property is and shall be collateral for all of the Loans. WHEREAS, as a condition of making the Loans, Lender is requiring that Borrowers deposit all Receipts (as defined below) with a financial institution acceptable to Lender into an account designated by and established for the benefit of Lender, and Borrowers and Lender desire to retain Clearing Bank to provide the services described herein. NOW, THEREFORE, for and in consideration of the mutual promises and covenants herein contained, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Lender, Clearing Bank and Borrowers agree as follows: 1.Defined Terms.The following terms used in this Agreement shall have the meanings set forth below in this Paragraph 1. “Available Funds” means funds on deposit in the Clearing Accounts reasonably determined by the Clearing Bank to constitute available funds, by reference to Regulation CC of the Board of Governors of the Federal Reserve System, as amended and interpreted from time to time. “ACH System” means the automated clearinghouse system. “Business Day” means any day other than a Saturday, a Sunday or any other day on which Lender, Clearing Bank, or the national banking associations are not open for business. “Cash Management Agreement” means that certain Master Cash Management Agreement of even date herewith by and among Borrowers, Manager (as defined in the Cash Management
